      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 1 of 12




General Regulations
The Administrative Board of Harvard College and the Student­
Faculty Judicial Board

Two Boards exist to hear the cases or requests of Harvard undergraduates.

     The Administrative Board reviews all undergraduate records, hears all
     undergraduate petitions for exceptions to the administrative rules of the
     College, and handles any undergraduate disciplinary case for which there
     is governing faculty legislation and/or for which there is precedent for
     interpreting and applying the rules and standards of conduct of the
     College.
     The Student­Faculty Judicial Board handles only disciplinary cases for
     which there is no clear governing precedent, policy, or Faculty legislation;
     for which the procedures of the Administrative Board are inappropriate; or
     the disposition of which will have profound effects on the community in
     general.

The following is a brief introduction to these Boards. For a more detailed
description, students may consult with their Resident Dean or visit the website
of the Administrative Board at www.adboard.fas.harvard.edu.




                                                                      EXHIBIT 2
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 2 of 12




General Regulations
The Administrative Board of Harvard College

Members of the Administrative Board

Administrative Board Petitions and Cases

Procedures of the Administrative Board

Actions of the Administrative Board

Administrative Board Actions and Letters of Recommendation

Readmission after Requirement to Withdraw for Disciplinary or Academic
Reasons


The Administrative Board was established by the Faculty of Arts and Sciences
in 1890. The Board’s authority to handle the routine College administrative and
disciplinary matters derives directly from the Faculty. All meetings and
discussions of the Administrative Board are confidential.

Over its history the Administrative Board has developed procedures and
practices to guide its work and decisions. These practices include various
opportunities and options to assist students in their transactions with the Board.
Among others, these include: a student’s option to appeal; the opportunity to
meet personally with a subcommittee of the Board in some disciplinary cases;
the option to have present during a personal appearance at the subcommittee
meeting a qualified adviser in addition to one’s Resident Dean; the ability to take
up very routine matters with the Registrar or House and Freshman Dean’s
offices. The Board also adopted the 1992 Student­Faculty Date Rape Task
Force’s recommendations to allow the student bringing the complaint as well as
the student complained against to appear before a subcommittee of the Board
and to tell the student bringing the complaint the decision reached by the Board.

It is the policy of the Faculty that while evaluation of academic work is entirely in
the hands of the instructor, questions of academic honesty are adjudicated by
the Administrative Board. Students have a right to expect that grading will not be
used as punishment for alleged academic dishonesty that has not been
confirmed by the Administrative Board. Students may ask the Board, through
their Resident Dean, to investigate and resolve informal allegations of academic
dishonesty that have not been brought to the Board’s attention by a faculty
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 3 of 12



member.

Members of the Administrative Board

By design, the members and permanent guests of the Board occupy positions
well­suited to understand a student’s petition in light of the College’s standards
and rules. Thus, they include both teaching members of the Faculty and several
senior administrators. However, the Allston Burr Resident Deans and the
Resident Deans of Freshmen make up the majority of the regular participants of
the Administrative Board and together provide students with a direct link to the
Board. Students may consult with their Resident Deans about any concerns
they have. In addition to academic questions, such as choice of concentration or
changes in programs, students frequently raise questions of a more personal
nature with their Resident Dean.

Administrative Board Petitions and Cases

The Administrative Board acts on different types of petitions and cases,
categorized as routine and special petitions, disciplinary cases, and academic
review. Students may refer to www.adboard.fas.harvard.edu for more
information on the number of petitions and cases, category by category,
considered by the Board in the previous five years.

The full Board hears all disciplinary and academic review cases. Violation of the
alcohol rules, disruptive conduct, academic dishonesty, and sexual harassment
are typical of the disciplinary cases it handles. After the close of each term, the
Board reviews all unsatisfactory academic records and determines what action,
if any, should be taken.

Procedures of the Administrative Board

The Administrative Board decides its cases and petitions according to well­
established standards and the specific rules and policies established by the
Faculty, taking into account the Board’s understanding of the student’s particular
circumstances. All Board actions follow essentially the same procedures. Board
actions begin ordinarily with a discussion between the student and the Resident
Dean. At that time the student and his or her adviser review the student’s plans
or situation and the various options available. Many matters can be resolved
through the use of petitions. Some are so common that the College has a
standard form by which the student may request (and the Board may take)
action; special petitions may require that the student submit a written statement,
explaining the particular circumstances of the request.

Disciplinary cases also begin with a conversation between the student, his or
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 4 of 12



her Resident Dean, and the Secretary of the Administrative Board or his or her
designee, during which they discuss the incident, the relevant College rules or
standards of conduct, and possible courses of action. Since the Board takes
great care with disciplinary cases, the initial conversation may lead to several
subsequent conversations. For more information on Board procedures visit
www.adboard.fas.harvard.edu.

Once the student and Resident Dean have a sound understanding and
description of the incident, they present it to the Board as soon as possible. If it
is likely that the Board will take formal disciplinary action, the student may
choose to appear before a subcommittee of the Board personally when the case
is discussed, and, if so, may choose to have another officer of the University
with an appointment in the Faculty of Arts and Sciences attend as his or her
personal adviser. Disciplinary cases in which the facts are in dispute or which
require investigation may be referred, at the discretion of the Dean of Harvard
College, to a subcommittee of the Administrative Board which may work with the
assistance of a fact finder.

A complaint or allegation of wrongdoing against a Harvard undergraduate may
be filed in writing with a Resident Dean of Freshmen, Allston Burr Resident
Dean, or the Dean of Harvard College by a member of the Faculty or other
officer of the University, or by a staff member, student or other member of the
community. The College will decide whether to issue a charge and, if so, against
whom and for what. Complaints must ordinarily be brought to the College in a
timely manner. The Board typically cannot resolve peer dispute cases in which
there is little evidence except the conflicting statements of the principals.
Therefore, students are asked to provide as much information as possible to
support their allegations. Based on that information and any other information
obtained through investigation, the Board will decide whether to issue a charge.
If a charge is issued, the investigation will continue further and the Board will
decide the case.

The Administrative Board may independently initiate a charge against a student,
and usually does so when a student has been charged with a crime in a court of
law. When court action is pending or in progress, the Administrative Board may
delay or suspend its own review process, in recognition of the student’s criminal
defense interests.

Disciplinary cases are ordinarily considered by the Administrative Board as
quickly as is reasonably possible, given the Board’s schedule and the need to
investigate matters carefully. (The Board does not meet during the summer
months.) A disciplinary matter concerning a student on leave of absence will
also be handled as quickly as possible, and no student on a leave of absence
will be allowed to register until any pending disciplinary matter has been
resolved. In the case of alleged serious criminal behavior, the College may
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 5 of 12



place a student involuntarily on a leave of absence. Students are expected to
comply with all disciplinary rules from matriculation until the conferring of the
degree. A degree will not be granted to a student who is not in good standing or
against whom a disciplinary charge is pending.

Finally, when the Board reviews all unsatisfactory records at the end of each
term and the Resident Deans present each such record with a description of the
factors leading to it, these presentations, too, are based on their conversations
with the students and usually include supporting or explanatory information from
the course instructors or the students’ advisers.

In arriving at any decision, the Administrative Board pays close attention to the
academic and personal growth of the students, both as individuals and as
members of a residential academic community. Just as the Board depends
heavily on the knowledgeable participation of the Allston Burr Resident Deans
and Resident Deans of Freshmen, the Board itself may be the single most
important resource available to the Resident Deans who routinely assist
students with academic and residential matters.

A student may ask that any decision of the Administrative Board be
reconsidered when there is additional or new relevant information available. A
student has the option to appeal some disciplinary decisions of the
Administrative Board in the Faculty Council. Information on this process may be
obtained from the student’s Allston Burr Resident Dean, Resident Dean of
Freshmen, the Secretary of the Administrative Board (University Hall, First
Floor), or the Secretary of the Faculty (University Hall, Ground Floor).

Actions of the Administrative Board

It should be noted that a student is considered in good standing when he or she
is not on probation and has not been required to withdraw, dismissed, or
expelled from the College for either academic or disciplinary reasons. Warnings
and admonitions do not affect a student’s good standing.

In disciplinary cases, if the Board determines that wrongdoing occurred, it may
take the following actions:

1. Warn or Admonish: a reprimand to a student whose behavior violates the
rules or standards of conduct of the community. A warning becomes part of the
student’s official record, but is not considered a formal disciplinary action.

2. For cases of academic dishonesty only, either: (a) Exclusion from a Course:
a notation of EXLD on the transcript, indicating that the student was not
permitted to continue in the course and received no credit. Exclusion from a
course is equivalent in all respects to failing it and in and of itself makes the
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 6 of 12



student's record for the term unsatisfactory; or (b) Referral for Local Sanctions:
a referral to the faculty member teaching the course in which the finding of
academic dishonesty was made with a recommendation that "local sanctions"
(for example: mandatory tutoring, a course warning, an ungraded rework of the
assignment in question, a grade penalty, or a failure for the assignment) are
appropriate. Such sanctions will be imposed at the discretion of the faculty
member, in consultation with the Board.

3. Disciplinary Probation: a strong warning to a student whose conduct gives
serious cause for concern. Probation is a formal disciplinary action of the
College and becomes part of the student’s official record.

During the period of time (to be specified by the Board) that a student is on
probation, any further instance of misconduct will cause the Board seriously to
consider requiring the student to withdraw from the College. A student on
probation must be especially conscientious about his or her behavior and
responsibilities. If the offense is related to participation in extracurricular activity,
the Board may at its discretion restrict such participation; in cases in which
management of time appears to contribute to the problem, the Board may
require that the student obtain the Board’s permission for participation in each
individual activity. The Board may also attach additional requirements to
probation. It is the Board’s hope that the structure imposed by probation will
help the student amend his or her conduct so as to meet the standards of this
community. Failure to do so is a grave matter, ordinarily leading to further
disciplinary action, including requirement to withdraw. A student placed on
disciplinary probation is ordinarily relieved of probation at the end of a set period
of time (specified by the Board in its decision), if he or she has maintained
satisfactory conduct.

A student on probation may not receive a degree until she or he has been
relieved of probation by the Administrative Board.

4. Requirement to Withdraw for Disciplinary Reasons: action taken in serious
disciplinary cases indicating that the student’s behavior is unacceptable in this
community. Requirement to withdraw is a formal disciplinary action of the
College and becomes part of the student’s official record. Requirement to
withdraw ordinarily is effective immediately upon vote of the Administrative
Board.

For students who have been required to withdraw, the rules regarding financial
aid and financial obligations (room rent, board, etc.) are the same as for
undergraduates who go on leave of absence (see Students' Financial
Obligations). Students who are required to withdraw from the University are not
entitled to an identification card until they have been officially readmitted (see
also Harvard University Identification Cards).
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 7 of 12



A student who is required to withdraw for disciplinary reasons is not in good
standing until readmitted, and may not participate in any academic exercises or
extracurricular activities. A student may not receive a degree until he or she has
been readmitted to good standing in the College. In order to be readmitted, the
student ordinarily must have been away from the College for at least one but
ordinarily two or more full terms and must have shown an acceptable record of
performance during a substantial period (at least six consecutive months) of
regular employment. Employment must be full­time, paid, supervised and
evaluated, and not in a business owned or controlled by the student’s family.
Without exception, students who have been required to withdraw must petition
the Board to be readmitted to the College, and the Board’s decision will depend
on its judgment of the student’s readiness to rejoin the College community (see
also Readmission after Requirement to Withdraw for Disciplinary or Academic
Reasons). A student who has twice been required to withdraw from the
College will ordinarily not be readmitted. No student who for disciplinary
reasons has been required to withdraw for the second and final time or
dismissed from Harvard College may ordinarily enroll in the Harvard
Summer School or in the Extension School.

5. Dismissal: action taken in serious disciplinary cases whereby a student’s
connection with the University is ended by vote of the Faculty Council. (The
action taken by the Board is a vote of requirement to withdraw with a
recommendation to the Faculty Council that the student be dismissed.)
Dismissal does not necessarily preclude a student’s return, but readmission is
granted rarely and only by vote of the Faculty Council. A dismissed student is
not in good standing until readmitted.

6. Expulsion: the most extreme disciplinary action possible. It signifies that the
student is no longer welcome in the community. Expulsion must be voted by the
Faculty Council. (The action taken by the Board is a vote of requirement to
withdraw with a recommendation to the Faculty Council that the student be
expelled.) A student who is expelled can never be readmitted and restored to
good standing.

In cases of academic review the Administrative Board can take any of the
following actions:

1. Academic Probation: a serious warning to a student whose academic
performance for the term is unsatisfactory. Academic probation is a formal
action of the Administrative Board and becomes part of the student’s official
record.

During the time that a student is on academic probation, any further instance of
unsatisfactory academic progress will cause the Administrative Board to give
serious consideration to requiring the student to withdraw from the College,
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 8 of 12



ordinarily for two terms. A student on probation must attend all classes and be
especially conscientious about all academic responsibilities. If the unsatisfactory
academic record is related to participation in extracurricular activity, the
Administrative Board may at its discretion restrict participation; in cases in which
management of time appears to be the problem, the Administrative Board may
require the student to obtain the Board’s permission for participation in each
individual extracurricular activity. The Board may also attach additional
requirements to probation. It is the hope of the Administrative Board that the
structure imposed by probation will help the student resume satisfactory
progress toward the degree. Failure of the student to do so is a grave matter
and will ordinarily result in requirement to withdraw.

A student placed on probation for academic reasons is relieved of probation at
the end of the next completed term if the record is satisfactory (including the
passing of at least three courses). A student on probation may not receive a
degree until she or he has been relieved of probation by the Administrative
Board.

2. Requirement to Withdraw for Academic Reasons: action that may be taken in
the following circumstances reflecting the Board’s judgment that the record
indicates that the student should be given time to reassess his or her academic
goals and plans:

     in the case of a student who has failed to have a satisfactory record for
     two consecutive terms;
     at any return of grades in the case of any student, whether or not
     previously on probation, whose record fails to meet the minimum
     requirements (see also Minimum Requirements);
     in the case of serious neglect of work followed by an unsatisfactory record
     in any term, even though the student has met the minimum requirements.
     Requirement to withdraw for academic reasons is a formal action of the
     College and becomes part of the student’s official record.

Students who have been required to withdraw for academic reasons should
consult closely with their Resident Dean regarding financial aid and financial
obligations (room rent, board, etc.), which vary in certain respects from the
obligations for undergraduates who go on leave of absence or who are required
to withdraw for disciplinary reasons. Students who are required to withdraw from
the University are not entitled to an identification card until they have officially
been readmitted (see also Harvard University Identification Cards).

A student who is required to withdraw for academic reasons is not in good
standing, and may not participate in any academic exercises or extracurricular
activities. A student may not receive a degree until he or she has been
readmitted to good standing in the College. At the end of the period of
      Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 9 of 12



withdrawal, the student may be readmitted on (academic) probation, and
relieved of probation at the end of that term provided the record is satisfactory
(including the passing of at least three courses). In order to be readmitted, the
student ordinarily must have been away from the College for at least one but
ordinarily two or more full terms and must have shown an acceptable record of
performance during a substantial period (at least six consecutive months) of full­
time paid employment. Employment must be full­time, paid, supervised, and
evaluated, and not in a business owned or controlled by the student’s family.

Without exception, students who have been required to withdraw must petition
the Board to be readmitted to the College, and the Board’s decision will depend
on its judgment of the student’s readiness to rejoin the College community (see
also Readmission after Requirement to Withdraw for Disciplinary or Academic
Reasons). A student who has twice been required to withdraw from the College
will ordinarily not be readmitted. Although Exclusion from a Course is an action
the Board will have taken prior to academic review, such evidence of neglect of
work resulting in a failing grade weighs heavily in the Board’s consideration of
and response to unsatisfactory records.

Should a first unsatisfactory record result from especially compelling and well­
documented extenuating circumstances, the Board could decide to Take No
Action and warn a student about his or her academic record instead of placing
him or her on academic probation. However, an unsatisfactory record remains
so regardless of the action taken by the Board. Therefore all students who have
an unsatisfactory record must take care to ensure that they earn all satisfactory
grades during their next term in the College.

Administrative Board Actions and Letters of Recommendation

The Administrative Board has adopted the following policy with regard to
recommendations for students that are provided on behalf of Harvard College.

  1. Allston Burr Resident Deans, Resident Deans of Freshmen, and those
     acting on their behalf will answer honestly and fully all questions asked of
     them on admissions and fellowship applications.
  2. Allston Burr Resident Deans, Resident Deans of Freshmen, and those
     acting on their behalf will advise students of their responsibility to answer
     honestly and fully all questions asked on admissions and fellowship
     applications.
  3. Any requirement to withdraw for academic reasons must always be
     mentioned in all recommendations for students provided on behalf of
     Harvard College.
  4. Any requirement to withdraw or probation for disciplinary reasons must
     always be mentioned in all recommendations for students provided on
     Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 10 of 12



     behalf of Harvard College.
  5. Allston Burr Resident Deans, Resident Deans of Freshmen, and those
     acting on their behalf will amend any letters of recommendation provided
     on behalf of Harvard College to reflect any change in a student’s status
     that occurs while the student’s application or candidacy is under active
     consideration.
  6. Every recommendation mentioning one or more actions taken for
     disciplinary or academic reasons will state that doing so is mandated by
     College policy. The letters will place such actions in the context of the
     student’s overall undergraduate experience at Harvard.
  7. If a disciplinary matter is pending at the time a letter of recommendation is
     prepared, the letter will state that a disciplinary matter is pending, and that
     this is being reported as a matter of College policy.

Readmission after Requirement to Withdraw for Disciplinary or Academic
Reasons

Students who have been required to withdraw will be readmitted only if they can
present convincing evidence that they are likely to achieve good standing with
respect to both their academic record and conduct if given a second opportunity
to study at Harvard. In all such cases the student must petition the
Administrative Board to be readmitted to the College, and the Board’s decision
will depend on its judgment of the student’s readiness to resume his or her
studies and to rejoin the College community.

Students required to withdraw should not assume that readmission is automatic.
Rather, they must fulfill to the satisfaction of the Administrative Board the
Faculty’s and the Board’s minimum requirements for readmission listed below,
and they must also meet any special requirements set by the Administrative
Board and described in the letter sent them by the Resident Dean when they
were required to withdraw. Examples of such additional, special requirements
are (1) a specified level of achievement in a session of the Harvard Summer
School, and (2) more than two terms spent away from the College and the
Harvard campus. In certain cases, a student may also be requested to consult
with Harvard University Health Services prior to return. The Administrative
Board will not ordinarily approve the return of a student for the fall term whose
experience in the Harvard Summer School in the previous summer has been
unsuccessful or unsatisfactory. If a student is in any doubt as to the
requirements for her or his readmission following a requirement to withdraw, it is
the student’s responsibility to contact the Resident Dean for clarification.

Students request readmission through their Resident Deans, who present the
students’ petitions to the Administrative Board. A petition for readmission is not
normally considered before December or May prior to the term for which
     Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 11 of 12



readmission is sought, and the petition must ordinarily be filed at least eight
weeks in advance of the beginning of the term for which the student seeks
readmission. Earlier deadlines for housing and financial aid applications
will pertain even though petitions for readmission cannot be considered
before December or May.

Minimum general prerequisites for readmission are:

  1. A specified period of time (at the very least, one full term) spent away from
     Harvard College and University property.
  2. Both residence and employment away from the Harvard campus for the
     period of withdrawal prior to readmission unless other arrangements have
     been specially approved in advance by the Administrative Board.
  3. An acceptable record of performance for a minimum of six months of
     continuous, regular, full­time paid employment at one non­academic job,
     with a suitable letter of recommendation from the employer or employment
     supervisor.
  4. A satisfactory standard of conduct during the period since the student was
     required to withdraw.
  5. Indication that the student has an understanding of the reasons for
     previous difficulties in the College, particularly those related to his or her
     requirement to withdraw.
  6. Assurance that the student has adequate motivation for resuming
     academic work and an appropriate program of study in mind.

Note: Students who through their own decision or action of the Administrative
Board have been away from College for five or more years must petition the
Board for permission to register. Those planning to return to the College after an
absence of five or more years will not ordinarily be eligible for scholarship aid
from institutional sources. Petitions to return after an interval of five or more
years must include evidence of financial resources necessary to meet all
College expenses.
     Case 1:19-cv-12172-DJC Document 1-2 Filed 10/21/19 Page 12 of 12




General Regulations
The Student­Faculty Judicial Board

In 1987, recognizing that there are some issues that the Administrative Board’s
standard procedures could not address appropriately, the Faculty established
the Student­Faculty Judicial Board to hear those disciplinary cases for which
there is no clear Faculty legislation or accepted precedent within this community
for response. The Judicial Board hears only disciplinary cases and has no
authority over administrative petitions or academic review. It uses the same
range of sanctions employed by the Administrative Board. Students may get
more information about the Judicial Board from the Resident Deans or the
Faculty of Arts and Sciences pamphlet, Student­Faculty Judicial Board,
available from the Office of the Secretary of the Faculty, University Hall, Ground
Floor.

Members of the Judicial Board

As with the Administrative Board, the membership of the Judicial Board reflects
its mission: since decisions of this Board will become touchstones of community
standards, the membership represents the community at large. Thus, the
Judicial Board has twelve voting members—six faculty members and six
students—who are chosen by lot according to guidelines ensuring the diversity
and distribution of membership. In addition, the Dean of Harvard College and
the Administrative Dean of the Graduate School of Arts and Sciences are ex
officio nonvoting members.
